           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                         1:19 CV 197

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )   ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )
      This matter is before the Court on Plaintiffs’ Renewed Motion to Seal

(Doc. 60) (“Motion to Seal”).

      Plaintiffs previously requested that all filings in this matter be made or

placed under seal.

      In an Order filed on August 22, 2019, the Court rejected the concept of

global sealing in this matter and directed Plaintiffs to file an amended

complaint that complied with the Federal Rules of Civil Procedure and this

district’s Administrative Procedures Governing Filing and Service by

Electronic Means. (Doc. 16). The Court advised that to the extent it became

necessary for protected information concerning the involved minors or other

individuals to be included in court filings, motions seeking the sealing of those

documents could be made and considered on an individual basis. Id. at 4.

      On August 27, 2019, Plaintiffs filed their Amended Complaint (Doc. 17).

      In the instant Motion, and following a discussion regarding sealing

issues during a status conference on October 30, 2019, Plaintiffs now request

the sealing of certain exhibits filed previously with their Amended Complaint.

      Defendants do not object. (Doc. 61) at 2.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the
documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, the Court has considered the Motion to Seal, the public’s interest

in access to the subject filings, and alternatives to sealing. The subject records

pertain to minors and proceedings in which they were involved and include

documents from the Department of Social Services, the Department of Juvenile

Justice, and certain juvenile court records. While some redactions to the

documents have been made, the Court determines that sealing is necessary,

and that less restrictive means of handling the information are not sufficient.

      Accordingly, Plaintiffs’ Renewed Motion to Seal (Doc. 60) is GRANTED,

and exhibits numbers 13, 14a, 14b, 14c, 15a, 15b, 15c, 16, 17, 18, 19, 20, 21, 22,

23, and 28 to Plaintiffs’ Amended Complaint are SEALED and shall remain

sealed until further Order of the Court.

                                     Signed: November 5, 2019
